The petition filed on behalf of said Bird Gee, alleges in substance that he is illegally restrained of his liberty by Jack Spain, sheriff of Oklahoma county, and that he is held in custody by virtue of a certain commitment issued on the preliminary examination by Sam Bartell, a justice of the peace in and for Oklahoma county, upon the charge of perjury; that there was no testimony to show that defendant committed an offense as charged, and said commitment was issued without authority of law and was wholly void, in that there was no legal evidence adduced to prove or tending to prove in any manner that there is probable cause to believe the defendant to be guilty of the crime of perjury, which it is alleged will more fully appear from the transcript of the testimony taken upon said examination, which is annexed to and made a part of said petition. Upon the consideration of all the evidence presented in support of the application we are of opinion that it is sufficient to sustain the commitment. It is, therefore, considered and adjudged that the writ be denied.